UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2221



JAMES HUNTER,

                                              Plaintiff - Appellant,

          versus


HOWARD COUNTY HOUSING COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-1953-WDQ)


Submitted:   March 29, 2006                 Decided:   April 12, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Hunter, Appellant Pro Se. Barbara McFaul Cook, County
Solicitor, Ellicott City, Maryland; Carol Saffran Brinks, HOWARD
COUNTY OFFICE OF LAW, Ellicott City, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James Hunter appeals the district court’s order granting

summary judgment to Defendant in this civil action.                    We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.             See Hunter v.

Howard County Housing Comm’n, No. CA-05-1953-WDQ (D. Md. Oct. 5,

2005).      We deny Hunter’s “Motion to Appeal the Decision and

Petition for Stay” and his “Motion for Summary and/or Default

Judgment.”       Finally, we dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -